COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-08-076-CV

IN RE RUSSELL JAY REGER                                               RELATOR

                                      ------------

                              ORIGINAL PROCEEDING

                                      ------------

                          MEMORANDUM OPINION 1

                                      ------------

        The court has considered relator’s petition to mandamus the Judge of the

17 th District Court and is of the opinion that relief should be denied.

Accordingly, relator’s petition for writ of mandamus is denied.




                                                     BOB MCCOY
                                                     JUSTICE


PANEL A: MCCOY, J.; CAYCE, C.J.; and DAUPHINOT, J.

DAUPHINOT, J. would request a response.

DELIVERED: March 31, 2008




  1
      … See T EX. R. A PP. P. 47.4.